On December 14, 1992, this court indefinitely suspended respondent, Byron L. Potts. On March 31, 1995, respondent filed a petition for reinstatement, and on June 26,1996, the Board of Commissioners on Grievances and Discipline filed a certified report with the court recommending that respondent be reinstated on conditions. On August 1, 1996, relator, Columbus Bar Association, filed objections to the board report. On August 5, 1996, respondent filed a motion for leave to file a reply brief to relator’s objections. Upon consideration thereof,
IT IS ORDERED by the court that the motion for leave be, and is, hereby, granted. It is further ordered that respondent shall file his reply brief on or before ten days from the date of this order.